Exhibit 99.1 Investor Contact: John Morgan (859) 232-5568 jmorgan@lexmark.com Lexmark Media Contact: Jerry Grasso (859) 232-3546 ggrasso@lexmark.com Lexmark reports third quarter results · Revenue growth stronger than expected · EPS unfavorably impacted by discrete tax items of $0.06 per share · Repurchased $125 million of LXK shares in 3Q, anticipate another $125 million in 4Q · Announced acquisition of Netherlands-based Pallas Athena, a leading provider of business process management (BPM), document output management (DOM) and process mining software LEXINGTON, Ky.,Oct. 25, 2011 – Lexmark International, Inc. (NYSE: LXK) today announced financial results for the third quarter of 2011. “Our revenue growth for the quarter was once again stronger than expected, highlighted by core growth of 10 percent year on year driven by a double digit increase in high end hardware, supplies and managed print services,” said Paul Rooke, Lexmark chairman and chief executive officer. “Lexmark remains committed to driving value for our shareholders, demonstrated by our recent actions including the repurchase of $125 million of Lexmark stock in the third quarter and the planned repurchase of another $125 million in fourth quarter; the acquisition of Pallas Athena; and the introduction of our enterprise-focused, cloud-based, mobile Print Release solution. “Our acquisition of Pallas Athena and investment in the BPM market demonstrates Lexmark’s continued focus on strategic acquisitions of technologies that strengthen our unique portfolio of leading end-to-end fleet management and business process solutions,” added Rooke. “We expect this to be attractive to our global enterprise customers and help expand both our managed print services and Perceptive Software offerings.” Third Quarter 2011 Results For the third quarter of 2011, revenue of $1.035 billion grew 1 percent compared with the same quarter last year. Third quarter 2011 earnings per share were unfavorably impacted by discrete tax items of $0.06 per share. Third quarter 2010 earnings per share were favorably impacted by discrete tax items of $0.04 per share. Earnings Per Share 3Q11 3Q10 GAAP Restructuring-related adjustments Acquisition-related adjustments Non-GAAP GAAP earnings per share for the third quarter of 2011 were $0.86. Excluding $0.09 per share for restructuring-related and acquisition-related adjustments, earnings per share for the third quarter of 2011 would have been $0.95. GAAP earnings per share for the third quarter of 2010 were $0.90. Earnings per share for the third quarter of 2010 would have been $1.09 excluding $0.19 per share for restructuring-related and acquisition-related adjustments. In the third quarter, Hardware revenue grew 2 percent, Supplies revenue was about flat, and Software and Other revenue grew 15 percent, or 5 percent excluding acquisition-related adjustments. Imaging Solutions and Services (ISS) revenue of $1.012 billion grew 1 percent in the third quarter compared to the same period last year. Perceptive Software revenue in the third quarter of $23 million grew 57 percent, or 15 percent excluding acquisition-related adjustments. Third quarter 2011 GAAP results: · Revenue was $1.035 billion compared to $1.020 billion last year. · Gross profit margin was 36.9 percent versus 35.4 percent in 2010. · Operating expense was $283 million compared to $268 million last year. · Operating income margin of 9.6 percent includes $9 million pretax for restructuring-related and acquisition-related adjustments. Operating income margin in 2010 of 9.1 percent included $19 million for pretax restructuring-related and acquisition-related adjustments. · Net earnings for the quarter were $67 million compared to third quarter 2010 net earnings of $72 million. Third quarter 2011 non-GAAP results, excluding restructuring-related and acquisition-related adjustments: · Revenue would have been $1.035 billion compared to $1.025 billion last year. · Gross profit margin would have been 37.3 percent versus 36.5 percent in 2010. · Operating expense would have been $279 million compared to $262 million last year. · Operating income margin would have been 10.4 percent compared to 10.9 percent last year. · Net earnings would have been $74 million compared to $87 million in the third quarter of 2010. The company ended the third quarter of 2011 with $1.2 billion in cash and current marketable securities. In the third quarter, net cash provided by operating activities was $48 million, capital expenditures were $41 million, and depreciation and amortization was $54 million. On August 2, 2011, the company announced the resumption of its share repurchase program. The company indicated that it anticipated repurchasing $250 million of its shares during the second half of 2011. Lexmark repurchased approximately 4.1 million of its shares during the third quarter for $125 million. The company anticipates completing the remaining $125 million during the fourth quarter of 2011.The company’s remaining share repurchase authorization was about $366 million at quarter end. Lexmark Acquires Pallas Athena Last week, Lexmark announced the acquisition of Netherlands-based Pallas Athena in a cash transaction, valued at approximately $50.2 million. The Dutch company will become a part of Perceptive Software, a stand-alone business unit within Lexmark. Pallas Athena is a leading provider of BPM, DOM and process mining software, with significant industry experience in the insurance, government and life sciences segments. Pallas Athena’s software products enable a broad range of BPM capabilities, which include dynamic case management and customer communications management. Key differentiators of its software products include ease of implementation and an intuitive user interface. The rapidly growing BPM software market is closely adjacent to Perceptive Software’s existing enterprise content management (ECM) market. By bringing these closely aligned technologies together, Lexmark will further strengthen its industry-leading fleet management solutions and services with a broader range of workflow solutions that are more functional, and easier to implement and use than existing tools available in the market today. Lexmark’s Cloud-Based Print Release Solution Enables Mobile Printing from Anywhere Last week, Lexmark announced its enterprise-class, cloud-based Print Release solution with the Lexmark Mobile Printing App, which is designed for Apple iOS and Android smartphones and tablets1. The solution enables employees, using a hosted deployment, to submit print jobs directly to the print queue and release them at any hosted Print Release enabled2 output device.Print Release can be hosted in the cloud via a Software as a Service (SaaS) model or on premise. The hosted deployment allows IT administrators to scale their Lexmark Print Release solution quickly without the need to invest in new IT infrastructure, all while enabling comprehensive mobile printing capabilities across the fleet. The Lexmark Print Release solution can also be configured to allow employees to print from any email-enabled mobile device, including a BlackBerry, by simply attaching the document to an email and sending it to their corporate Print Release email account. Perceptive Software Driving Growth in Healthcare Vertical Perceptive Software continues to expand its healthcare clinical customer base, having signed several new hospitals that will integrate ImageNow with their core health information systems. Two of the new healthcare customers include Piedmont Healthcare in Atlanta and the University of Chicago Medical Center. Perceptive customers continue to choose the company's solutions based upon their deep integration with health information systems from industry leading companies such as Cerner, Epic and MEDITECH. Looking Forward In the fourth quarter of 2011, the company currently expects revenue to decline in the mid-single digit range year on year. GAAP earnings per share in the fourth quarter of 2011 are expected to be around $1.02 to $1.12, or $1.15 to $1.25 excluding $0.13 per share for restructuring-related and acquisition-related adjustments. GAAP earnings per share in the fourth quarter of 2010 were $1.10, or $1.29 excluding $0.19 per share for restructuring-related and acquisition-related adjustments. The company continues to expect its effective tax rate for 2011 will be 23 percent. Conference Call Today The company will be hosting a conference call with securities analysts today at 8:30 a.m. (EDT). A live broadcast and a complete replay of this call can be accessed from Lexmark’s investor relations website at http://investor.lexmark.com. If you are unable to connect to the Internet, you can access the call via telephone at 888-693-3477 (outside the U.S. by calling 973-582-2710) using access code 12620499. Lexmark’s earnings presentation slides, including reconciliations between GAAP and non-GAAP financial measures, will be available on Lexmark’s investor relations website prior to the live broadcast. About Lexmark Lexmark International, Inc. (NYSE: LXK) provides businesses of all sizes with a broad range of printing and imaging products, software, solutions and services that help customers to print less and save more. Perceptive Software, a stand-alone software business within Lexmark, is a leading provider of enterprise content management software that helps organizations easily manage the entire lifecycle of their documents and content, simplifying their business processes, and fueling greater operational efficiency. In 2010, Lexmark sold products in more than 170 countries and reported more than $4 billion in revenue. To learn more about Lexmark, please visit www.lexmark.com. For more information on Perceptive Software, please visit www.perceptivesoftware.com. For more information on Lexmark, see the Lexmark Facebook page and follow us on Twitter. For more information about Perceptive Software, please visit the company’s Facebook and Twitter profiles. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: Statements in this release which are not historical facts are forward-looking and involve risks and uncertainties which may cause the company’s actual results or performance to be materially different from the results or performance expressed or implied by the forward-looking statements. Factors that may impact such forward-looking statements include, but are not limited to, volatility of the global economy, fluctuations in foreign currency exchange rates; reliance on international production facilities, manufacturing partners and certain key suppliers; inability to be successful in the Company’s transition to higher-usage segments of the inkjet market; inability to realize all of the anticipated benefits of the Company’s business combinations, including the Perceptive Software and Pallas Athena acquisitions; market acceptance of new products and pricing programs; increased investment to support product development and marketing; the financial failure or loss of business with a key customer or reseller, including loss of retail shelf placements; periodic variations affecting revenue and profitability; excessive inventory for the Company and/or its reseller channel; failure to manage inventory levels or production capacity; credit risk associated with the Company’s customers, channel partners, and investment portfolio; aggressive pricing from competitors and resellers; the inability to develop new products and enhance existing products to meet customer needs on a cost competitive basis; entrance into the market of additional competitors focused on printing solutions and software solutions, including enterprise content management and business process management solutions; inability to perform under managed print services contracts; decreased supplies consumption; increased competition in the aftermarket supplies business; possible changes in the size of expected restructuring costs, charges, and savings; unforeseen cost impacts as a result of new legislation; changes in the Company’s tax provisions or tax liabilities; fees on the Company’s products or litigation costs required to protect the Company’s rights; inability to obtain and protect the Company’s intellectual property rights and defend against claims of infringement and/or anticompetitive conduct; the outcome of litigation or regulatory proceedings to which the Company may be a party; the inability to attract, retain and motivate key employees;changes in a country’s political or economic conditions; conflicts among sales channels; the failure of information technology systems; disruptions at important points of exit and entry and distribution centers; business disruptions; terrorist acts; acts of war or other political conflicts; or the outbreak of a communicable disease; and other risks described in the company’s Securities and Exchange Commission filings. The company undertakes no obligation to update any forward-looking statement. Lexmark and Lexmark with diamond design are trademarks of Lexmark International, Inc., registered in the U.S. and/or other countries. All other trademarks are the property of their respective owners. All product features, specifications and capabilities are subject to change without notice. 1 Sending a print job from the Lexmark Mobile Printing App requires iPhone® 3G or newer, devices running iOS 4.2 or later, or Android® devices running version 2.1 or newer. 2 Lexmark Embedded Solutions Framework supported print devices or non-Lexmark PCL/PostScript printers equipped with a card reader and connected through a Lexmark Print Release Appliance (Lexmark N7020e). LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring and related charges (reversals) ) ) Operating expense Operating income Interest (income) expense, net Other (income) expense, net ) ) ) Net impairment losses on securities - - - Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL POSITION (In Millions) (Unaudited) September 30 December 31 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Marketable securities Goodwill Intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Other liabilities Total liabilities Stockholders' equity: Common stock and capital in excess of par Retained earnings Treasury stock, net ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP MEASURES (Unaudited) Net Earnings (In Millions) 3Q11 3Q10 GAAP $
